DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

 Claim Objections
Claims 7, 8, 11, 12, 23 are objected to because of the following informalities:  
Claim 7 line 1 recites “the memory” should be “the main memory” because it refers back to “a main memory”.
Examiner suggests breaking down the limitation from line 2 to line 11 into several different limitations to improve claim clarity.
Claim 7 in line 11 recites “measured by an instrument”.
Claim 7 in line 24 recites “measured by an instrument”.
Claim 7 in line 30 recites “measured by an instrument”.

Claim 7 in line 14 recites “enable its operator”.
Claim 7 in line 21 recites “enable its operator”.
Examiner suggests applicant further clarity line 21 and line 14 are same or different operator.
Claim 7 in line 25 recites “said 3D graphical vectors” should be “said 3D subset of graphical vectors”.
Claim 7 from line 5 to line 10 have 4 punctuation “,” within claim language. 
Examiner suggests applicant further improve claim clarity from line 5 to line 10.
Claim 8 in line 4 recites “measured by an instrument”.
Examiner suggests applicant further clarify claim 8 and claim 7 are same or different instrument.
Claim 11 in line 2 should be “said 3D graphical rendering device” because it refers back to claim 7.
Claim 12 recites “a 3D system to a 2.5D system”. 
Examiner suggests further clarity what is “3D system” and “2.5D system” because claim 7 recites “a 2.5D coordinate system”.
Claim 23 recites “an operator”.
Claim 23 depends on claim 7. 
Examiner suggests applicant further clarify claim 23 “an operator” is same or different operator compare with claim 7.
Examiner suggests applicant to review all claims and correct any deficiencies.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see remark, filed 3/1/2021, with respect to claims 7 -12, 21 - 25 have been fully considered and are persuasive.  The rejection of previous action has been withdrawn. 
Upon further examinations, claims 7, 8, 11, 12, 23 have claim deficiencies.

Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Claims 8 -12, 21 – 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693